Citation Nr: 1230564	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual damage of the sciatic nerve, left side, as due to left hydrocelectomy.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1962 to November 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO). 

The Veteran and his son-in-law appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in June 2011, at which time the Board remanded the claim for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The Board also notes that, in June 2012, the Veteran sent a letter regarding his claim.  Though the Veteran did not include a waiver of the right to have the Agency of Original Jurisdiction first review this evidence, the Board finds that his letter and statement are cumulative of many previous letters that he has sent. Accordingly, the Board may review this evidence without the need for a waiver.


FINDINGS OF FACT

1.  The Veteran's left leg, knee, and hip pain is not an additional disability, nor was this pain caused by the Veteran's November 2002 hydrocelectomy.  

2.  There is no credible evidence of the Veteran's claimed groin pain represents an additional disability caused by his November 2002 hydrocelectomy.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residual damage of the sciatic nerve, left side, as due to left hydrocelectomy have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice also informed the Veteran of all of the elements necessary for obtaining benefits under § 1151.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  The Veteran also testified in a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  

As noted above, the Board remanded the Veteran's claim in June 2011.  The Board directed that the Veteran undergo a new VA examination to answer specific questions regarding the Veteran's claim.  

A review of the Veteran's claims folder reveals that he underwent such an examination in May 2012, and that the specific questions posed by the Board have been answered.  The Board thus finds substantial compliance with its June 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to § 1151 Benefits

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was: 

A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 

38 U.S.C.A. § 1151.

The following facts are not in dispute.  The Veteran was diagnosed as suffering from a left hydrocele in May 2002, stating that he had been suffering from pain in his left testicle for the preceding 6 months.  He underwent a hydrocelectomy on November 13, 2002; a hydrocele is a circumscribed collection of fluid, while a hydrocelectomy is the excision of a hydrocele.  Dorland's Illustrated Medical Dictionary 889-90 (31st ed. 2007).  The operative report noted that the Veteran was given a spinal anesthetic.  He was reported as tolerating the procedure well.  A post-operative note reflects that the Veteran denied suffering from pain after the procedure, and noted that his "chronic pain in [his] knees is better than usual."  A November 18, 2002 urology note reflects that the Veteran was, at that time, having no difficulty post surgery.  

The Veteran makes two basic contentions.  First, he contends that during the course of his hydrocelectomy, the anesthesiologist hit his sciatic nerve, resulting in pain in his left leg, thigh, knee, and hip.  Second, he contends that since his surgery, he has suffered from a constant, debilitating pain in his groin.  

As to the Veteran's first contention, the Board finds that this does not represent an additional disability, and that even if it were to, it was not caused by the Veteran's surgery.  

Again, the Veteran has repeatedly contended that he suffers from left leg, knee, and hip pain as a result of his surgery.  In an October 2007 letter, the Veteran stated that he has suffered from pain in his left leg beginning three days after his surgery.  He states that the pain has been severe enough to prevent him from walking on it, sleeping on it, or even placing a sheet on it.  

In various VA treatment records, the Veteran makes similar contentions.  In a March 2003 emergency room note, for instance, the Veteran complained of "severe unbearable pain" in his left leg.  He stated that the pain started following his hydrocelectomy, and that since that time, he has constant pain in the left knee, radiating down his leg and up to his groin and hip.  In neurology consults of both August 2003 and December 2003, the Veteran again stated that he was suffering from pain in his left leg, knee, and groin; he stated that he began suffering from this pain only after his November 2002 surgery.  

As noted above, to be eligible for compensation under § 1151, the Veteran's claimed disability must be an additional disability, i.e., one that was not present prior to the Veteran's surgery.  The evidence in the claims file, however, indicates that the Veteran suffered from left leg and knee pain prior to his surgery.  

In August 2002, the Veteran complained of joint pain, including of his knees.  A November 13, 2002 post-operative report reflects that the Veteran described the "chronic pain" in his knees as being better than usual, showing that he suffered from such pain prior to his November 2002 surgery.  The Veteran went to the emergency room on November 26, 2002, complaining of knee pain.  He stated that he was suffering from pain in his left knee that radiated to his left foot.  He stated that he had suffered from left knee pain "for several months" and that he had suffered from back pain in the past.  A November 30, 2002 VA intake note reflects that the Veteran complained of lower back pain "for several weeks," and that this pain radiated to his feet.  He reported suffering from numbness and tingling of his left leg.  He stated that he had suffered from back pain and similar problems in the past.  He was diagnosed as suffering from sciatica.  

These records thus show that the Veteran's left knee, leg, and hip pain predated his November 13, 2002 surgery.  As such, these pains cannot be considered additional disabilities, and therefore preclude an award under the auspices of § 1151.

Even if the Veteran's left knee, leg, and hip pain were considered to be an additional disability, it is equally clear that this pain is not a result of his November 2002 surgery.  Pursuant to VA regulation, claims under § 1151 must show evidence of actual causation, meaning that "the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability."  38 C.F.R. § 3.361(c)(1).  

The evidence here, however, does not show that the Veteran's left leg, knee, and hip pain were caused by his surgery.  In May 2012, a VA neurologist provided an etiology opinion regarding the Veteran's claimed condition.  The examiner wrote that the Veteran has been diagnosed as suffering from degenerative arthritis in the left hips clinically, and that this had been confirmed by radiographic evidence.  The examiner also noted that the Veteran has been diagnosed as suffering from lumbar degenerative joint disease as well as radicular pain with radiographic evidence of lumbar facet arthopathy.  The examiner stated that a 2007 EMG did not reflect that he was suffering from sciatica, neuropathy, or lumbar radiculopathy, but that some left leg changes suggestive of S1 radiculopathy were seen, most likely as a result of lumbosacral degenerative joint disease.  The examiner stated that the Veteran's most recent spinal radiographs reflect multi level spondylosis and degenerative changes from L3-S1, a condition caused by degenerative changes.  Accordingly, the examiner concluded that the Veteran's hip, knee, leg, and back pain are not related to his November 2002 hydrocelectomy. 

The only medical evidence supporting a connection between the Veteran's November 2002 surgery and his left leg, knee, and hip complaints comes from a March 2003 VA emergency room note.  That note reflects that the Veteran complained of "severe unbearable pain" in his left leg.  He stated that the pain started following his hydrocelectomy, and that since that time, he has constant pain in the left knee, radiating down his leg and up to his groin and hip.  He was diagnosed as suffering from an "exacerbation of chronic left leg pain after spinal anesthesia (probably neuralgic pain)."

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Further, to be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

In this case, the Board finds that the opinion of the May 2012 VA examiner has a greater probative value than that of the March 2003 emergency room physician.  The emergency room physician's opinion was based on a limited review of the Veteran's medical history that was provided by the Veteran himself.  Though the Veteran told that physician that his pain only began after his November 2002 surgery, the above records show this not to be the case.  Thus, the March 2003 opinion was based on an inaccurate factual premise.  Further, that physician provided no rationale for stating that the Veteran's leg pain was caused by his receiving a spinal anesthetic.  

In contrast to this opinion, the May 2012 examiner's opinion is much more detailed, citing to specific records from the Veteran's medical history and claims file.  The examiner provided a wealth of information as to how and why he formed his opinion.  

The May 2012 neurologist's opinion is also supported by the other evidence of record.  In an August 2003 neurology consult, the Veteran complained of left leg and groin pain, stating that it began after his surgery.  The neurologist diagnosed the Veteran as suffering from severe pain in the left hip and left thigh, and added "pain due to arthritis of left hip versus soft tissue injury.  No evidence for neuropathy at this time." In a second neurology consult in December 2003, the Veteran related the same history.  After examining the Veteran, the neurologist stated that the Veteran had "chronic low back pain and sciatica secondary to degenerative disc disease and facet arthopathy."  The neurologist noted that the Veteran had no neurological deficit.  The neurologist also stated that the Veteran had "chronic left hip pain and left knee pain secondary to arthritis."  The neurologist did not relate the Veteran's left hip and left knee pain to his November 2002 surgery.  

For these reasons, the Board finds the opinion of the May 2012 examiner to be of greater probative value than that of the March 2003 emergency room physician.  The Board accordingly determines that the Veteran's left leg, knee, and hip pain were not caused by his November 2002 surgery.  

The Board notes that the claims file is replete with lay evidence regarding the Veteran's claimed conditions.  In a February 2008 letter, the Veteran's wife stated that the Veteran has been in constant and severe pain since his November 2002 surgery.  In a February 2008 letter, the Veteran's ex-wife stated that the Veteran was very active prior to his surgery, and that he is now in constant pain.  She stated that he is no longer able to dance, and that he has problems walking and sitting.  Other letters from the Veteran's friends, pastor, and children describe him as suffering from similar symptoms.  In the Veteran's March 2011 Travel Board hearing, the Veteran's son-in-law offered a similar description, stating that the Veteran was very active prior to his surgery, but has not been able to engage in any activity since the procedure.  Finally, the Veteran himself in both letters to VA and in his VA treatment records contends that the left leg, knee, and hip pain from which he suffers were caused by his November 2002 surgery.  

While the Board will accept the premise from these various lay statements that the Veteran suffers from left leg pain that prevents him from enjoying the activities that he enjoyed previously, the Board finds that these commentators are not competent to offer an opinion that these symptoms are related to or caused by his November 2002 surgery.  

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  The Court in Jandreau also explained that while lay witnesses may be competent to provide diagnoses in simple cases, there are still many circumstances requiring professional evidence.  To illustrate this point, the Court provided the example that a veteran may be competent to identify a simple condition such as a broken leg, but may not be competent to identify other conditions such as a form of cancer.  Jandreau, 492 F.3d at 1377 n. 4.  

In this case, to assign etiology for the Veteran's leg condition requires medical expertise beyond what any of the lay opinions are able to offer.  Determining the Veteran's etiology is much more similar to identifying a form of cancer than to a broken leg, to use the example provided by Jandreau.  Thus, while the Board will accept their statements as to the Veteran's condition, the Board will not accept their statements as competent evidence of the etiology of the Veteran's left leg, knee, and hip pain.  

Given these facts, the Board finds that even if the Veteran's left leg, knee, and hip pain were to be considered an additional disability, it is not caused by the Veteran's November 2002 surgery and thus is not eligible for § 1151 benefits.  

The Veteran's second contention is that he suffers from a generalized groin pain as a result of his November 2002 surgery.  This generalized groin pain was the focus of his March 2011 Travel Board hearing; indeed, the Veteran did not mention his left leg, knee, and hip pain in his Travel Board hearing.  The Veteran stated that though he consented to his surgery, he was never informed of the fact that he could suffer from severe pain as a result of the procedure.  The Veteran stated that he was in "total pain" following his surgery, and that though he did not want to leave the VA facility, he was told to leave.  He stated that he is in pain ever since his surgery, describing his pain as a constant 10 out of 10.  

For three reasons, however, the Board does not find that the Veteran's claimed groin pain is an additional disability for § 1151 benefits purposes.  

First, the Veteran has been inconsistent in describing the pain that he suffers.  Initially, the Veteran's contentions centered on his left leg, knee, and hip pain as described above.  The Veteran's October 2007 letter that described his symptoms and the basis for his claim, for instance, focused only on his left leg pain, mentioning nothing about his groin.  The Veteran only began focusing on his left groin pain after an October 2009 VA examination and December 2009 Supplemental Statement of the Case that found that though the Veteran suffered from groin pain, this was a reasonably foreseeable event.  (The Board has not discussed the December 2008 and October 2009 examinations in great detail, as they are inadequate for rating purposes; to the extent that they could be considered relevant, the Board notes that the December 2008 examination concluded that an opinion could not be offered as to the etiology of the Veteran's claimed conditions, and the October 2009 examination determined that his groin pain was a reasonably foreseeable event that was not due to VA negligence.)  Since that December 2009 Supplemental Statement of the Case, the Veteran has not mentioned the left leg, knee, and hip pain that had previously been the focus of his claim; instead, he describes only his groin pain.  This fact leads the Board to question the veracity of the Veteran's pain and his credibility in general.  

Secondly, and perhaps more importantly, the Board finds that the Veteran's report of suffering from debilitating groin pain to lack credibility.  Again, in his March 2011 Travel Board hearing, the Veteran stated that he was in "total pain" following his surgery.  He stated that he has suffered from constant, debilitating pain in his groin since his surgery, rating his pain as a 10 out of 10 at all times.  

A review of the claims file reveals, however, that this description is not consistent with the medical evidence.  Again, the Veteran's post-operative report reflects that the Veteran denied suffering from pain after his November 2002 surgery.  A November 18, 2002 urology note reflects that the Veteran was, at that time, having no difficulty post surgery.  A January 2003 urology note reflects that the Veteran's scrotum was well-healed. He denied suffering from pain, but stated that he had discomfort at some times.

Further, the Veteran sought treatment Western Baptist Hospital the day after his surgery.  Records from that hospital reflect that the Veteran complained of being lethargic, weak, and having a low heart rate and low blood pressure.  The Veteran was diagnosed as suffering from bradycardia and was discharged the next day.  At no time, however, did the Veteran state that he was suffering from groin pain as a result of his surgery.  

These records thus contradict the Veteran's contention that he has suffered from a constant, debilitating pain since his November 2002 surgery.  

Further, both the Veteran and the lay opinions offered in his support state that the Veteran has had to give up many of his normal activities after his surgery.  Many of these statements focus on the fact that the Veteran can no longer dance because of his leg and groin pain.  However, in January 2005, the Veteran complained of increased lower back pain after going dancing on New Year's Eve.  This record did not state that the Veteran was suffering from increased leg or groin pain as a result of his dancing, nor did it state that the Veteran was prevented from dancing because of his constant, debilitating groin pain.  This contradiction casts further doubt on the Veteran's credibility regarding his post-operative groin pain.  

Given these inconsistencies and this lack of credibility, the Board cannot find that the Veteran's reported groin pain represents an additional disability as required to be eligible for § 1151 benefits.  

Finally, the Board notes that even if it found the Veteran's reports of groin pain to be consistent and credible, it still would not represent an additional disability, as pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In summary, the Board finds that the Veteran's reported left leg, knee, and hip pain do not represent an additional disability, and that even if they did, that they were not caused by his November 2002 surgery.  The Board further finds that the Veteran's reports of constant groin pain following his November 2002 surgery does not represent an additional disability for § 1151 purposes.  Accordingly, the Board concludes that the criteria for compensation under 38 U.S.C.A. § 1151 for residual damage of the sciatic nerve, left side, as due to left hydrocelectomy have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual damage of the sciatic nerve as due to hydrocelectomy is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


